Title: From James Madison to Tench Coxe, 1 February 1807
From: Madison, James
To: Coxe, Tench



Dear Sir 
Washington Feby. 1. 1807

Your last favor recd. a few days ago was without date.  I am glad to find that you do not ascribe to a wrong cause my availing myself of the indulgence you have been so good as to afford me with respect to answers.  The communications such as you make, whether of facts or reflections will be always acceptable from a regard to the motive even when the matter may happen not to be new.
Your apprehensions of a secret understanding between Burr & a certain foreign Govt. may naturally grow out of a variety of circumstances.  But I think it very doubtful whether the former administration had ever adopted the policy of revolutionizing S. Ama; and from the apparent dispositions of the Present I think, if such a policy had been adopted, it would be restrained by respect for the good will of the U. S. from violating their internal rights & laws.
We have just recd. communications from Mr. Monroe & Mr. Pinkney, wch. shew that the negociation sticks a good deal on the question concerning impressments.  On the other points of greatest importance, Colonial trade & blockades particularly, the disposition is not unfavorable, and the difficulties it is thought might be surmounted.  The letters are not later than the 11th. of Novr.  We may look daily for further & more definitive communications.
The newspapers will give you all that relates to the conspirators.  I am Sir very respectfully Yr. Obedt. Servt.

James Madison

